Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

This Confidential Separation Agreement and Release (“Agreement”) is entered into
by and between AxoGen Corporation (the “Company”), and Jon Gingrich (“Employee”)
based on the following facts:

WHEREAS, Employee was employed by the Company pursuant to that certain
Employment Agreement by and between Company and Employee effective on July 17,
2017 (the “Employment Agreement”);

WHEREAS, Employee was awarded equity options pursuant to Stock Option Agreement
between the Company and Employee and pursuant to the AxoGen, Inc. Non-Qualified
Stock Option Inducement Award Agreement (the “Option Agreement”) as provided in
Attachment A hereof;

WHEREAS, Employee entered into that certain Performance Stock Unit Award
Agreement with the Company dated July 17, 2017 (the “PSU”).

WHEREAS, the Company and employee have agreed as of January 15, 2019 to
terminate Employee’s employment effective February 15, 2019.

WHEREAS, in lieu of the immediate termination of Employee’s employment, the
Company and Employee have agreed for Employee to remain employed by the Company
and continue to serve the Company, as described below, through February 15, 2019
(the “Separation Date”);

WHEREAS, Employee was presented with this Agreement on January 15, 2019;

WHEREAS, in consideration for Employee’s execution and non-revocation of this
Agreement, his providing the transition services required hereunder, his
execution and non-revocation of the Confidential General Release and Waiver of
Claims attached as Attachment B (the “General Release”) on or following the
termination of his employment, and his compliance with the Restrictive Covenants
(defined below), the Company will continue to employ Employee during that
Transition Period (as defined below) and provide Employee with the Termination
Compensation detailed below and the other benefits set forth herein; and

WHEREAS, the parties wish to enter into an agreement providing for the
termination of Employee’s employment and resolving any potential disputes
between Employee and the Company.

NOW, THEREFORE, in consideration for the mutual promises detailed herein, the
parties enter into this Agreement and agree as follows:

1.         Interim Employment.  Effective as of the Separation Date, or upon
earlier termination pursuant to this Section 1, Employee resigns his position as
Chief Commercial Officer. Effective upon the signing of this Agreement (the
“Agreement Date”), except as otherwise requested by the Company, Employee is not
to negotiate or enter into any agreements on behalf of the Company or otherwise
attempt to bind the Company or hold himself out as being able to





 

--------------------------------------------------------------------------------

 



 

negotiate or enter into any agreements on behalf of the Company.  From the
Agreement Date through the Separation Date (such time period, the “Transition
Period”), Employee will continue to serve the Company to transition his
responsibilities and such other reasonable assignments as may from time to time
be requested by the Chief Executive Officer (“CEO”) or the Board.  Employee will
be providing such services on a full-time basis at his current base salary and
continue to be eligible for all employee benefits.  During the Transition
Period, Employee agrees to devote his full time and attention to the performance
of his interim duties, except is not required to be physically present at the
Company’s facilities, that Employee may take reasonable time to attend job
interviews and engage in other job search activities; perform all such duties in
a positive, efficient, and productive manner; and comply in all respects with
the Company’s policies and procedures and the directives of management.  The
Company may elect at any time during the Transition Period to request that
Employee not provide any services to the Company for a period of time or for the
remainder of time until the Separation Date, in which case, Employee will not
report to work during such period but will remain an employee of the Company
through the Separation Date and continue to receive his base salary and be
eligible for employment benefits.  The Company will have the right, for any
reason, to terminate Employee’s employment during the Transition Period, except
that if the termination is without Good Cause, Employee will be paid and receive
his salary and employee benefits through the Separation Date. “Good Cause” means
willful failure or refusal to comply with the valid and lawful directives of the
Board or the CEO, gross negligence or willful misconduct in the performance of
interim duties, willful non-compliance with the policies and procedures of the
Company, willful dishonesty relating to work and willful refusal to cooperate in
a positive manner with the transition of his role and
responsibilities.    Except for a failure, breach, or refusal which, by its
nature, cannot reasonably be expected to be cured, prior to any termination for
Good Cause, Employee shall have ten (10) business days from the delivery of a
written notice by the Company within which to cure any acts constituting Good
Cause.  Any termination pursuant to this Section 1 will not negate the other
terms in this Agreement except as specifically provided herein, including, but
not limited to, payments pursuant to the terms of Section 4 hereof.

2.         Termination of Employment.  Employee’s employment with the Company
will remain on an “at-will” basis during the Transition Period; if not
terminated earlier, Employee’s employment with the Company will be terminated by
the Company on the Separation Date.  As of the Separation Date, Employee is not
to hold himself out as an employee, agent, or authorized representative, or
negotiate or enter into any agreements on behalf of the Company or otherwise
attempt to bind the Company.  Employee is also deemed to have resigned from any
positions held by Employee with the Company or any of its affiliates effective
as of the Separation Date, which includes Employee no longer being a Section 16
filing person pursuant to the 1934 Securities Exchange Act.  Upon termination of
his employment, Employee will be paid, at his regular rate of pay, for all hours
worked through the Separation Date and for four (4) weeks of unpaid vacation as
of the Separation Date regardless of whether or not Employee signs this
Agreement.  Employee will be paid these amounts in accordance with normal
payroll procedures.  Employee acknowledges that these amounts are all of the
amounts owed to Employee by the Company through the Separation Date including,
but not limited to, any bonus determine by the Company’s Board of Directors to
be granted to employees of the Company.

3.         Benefits Continuation.  Employee’s group health insurance coverage
through Company will end in accordance with the terms of the Company’s health
insurance plan.





2

--------------------------------------------------------------------------------

 



 

Employee will receive a separate notice explaining his right to continuation and
conversion of his health benefits under the Consolidated Omnibus Reconciliation
Act of 1985 (“COBRA”) and/or any applicable state law.

4.         Termination Compensation and Other Severance Benefits.  As
consideration for Employee entering into this Agreement and the General Release,
as soon as reasonably practicable following the Effective Date of the General
Release attached hereto as Attachment B, Employee and so long as (a) Employee’s
employment has not in the meantime been terminated for Good Cause, (b) Employee
enters into and does not revoke his acceptance of and complies with this
Agreement, and (c) complies with the Restrictive Covenants (defined below), the
Company will provide Employee with the following:

4.1        The Company will, pursuant to Section 5(b)ii of the Employment
Agreement, provide Employee with a lump sum severance payment of $471,395 no
later than 30 days following the Separation Date (the “Severance Period”), less
all appropriate federal and state income and employment taxes (the “Termination
Compensation”);

4.2        Provided Employee properly elects to continue, and remains eligible
for such coverage, the Company will pay for his group health benefit premiums
for himself and his family under COBRA for 12 months following the expiration of
coverage under the Company’s health insurance plan.

Employee acknowledges and agrees that (a) the terms set forth above include
compensation and benefits to which Employee is not otherwise entitled; (b) the
Termination Compensation and other severance benefits set forth above constitute
adequate legal consideration for the promises and representations made by
Employee in this Agreement; and (c) except as expressly set forth above, after
today, Employee will be entitled to no other or further compensation,
remuneration, or benefits from the Company, except for any award of
performance-based Restricted Stock Units under the PSU, which such award shall
be governed by the terms of the PSU and the AxoGen, Inc. 2010 Incentive Stock
Plan.

5.         Transition Cooperation. Employee agrees to cooperate with and provide
reasonable assistance to the Company in transitioning his responsibilities and
with regard to other matters related to his services during the Severance Period
(as requested by the Company), without any additional compensation.  It is
understood this obligation may consist of telephone calls or e-mails.  If
Employee fails to provide reasonable cooperation pursuant to this Section, then
Employee agrees that he will be in breach of this Section and will not be
entitled to the Termination Compensation or other severance benefits provided
hereunder.  Employee agrees that the Termination Compensation will be his only
compensation for such cooperation and that he is not entitled to, and will not
seek, any further or additional payments, remuneration, or compensation of any
kind from the Company except as in connection with his ownership interest.

6.         Ownership Interest. Employee hereby acknowledges and agrees that with
the exception of the Vested Options, the terms of which are governed by the
Option Agreements, the remaining Options are forfeited as of the Separation Date
and Employee holds no other equity, debt, or any other financial interest in the
Company or any other Released Party (including, but not limited to, any options,
phantom stock, warrants, capital stock, convertible securities, rights to





3

--------------------------------------------------------------------------------

 



 

purchase any securities, or any other form of equity or debt in any of
them).  Employee acknowledges and agrees that any equity interests in the
Company (including the Vested Options) remain subject to forfeiture for any
violations of the Restrictive Covenants (defined below).

7.         Confidential Information.  Employee acknowledges that, as part of his
employment, Employee had access to information of a nature not generally
disclosed to the public, and Employee agrees to keep confidential and not
disclose to anyone, the business, proprietary, and trade secret information in
his possession, as well as any personal, confidential, or otherwise proprietary
information regarding the Company’s employees, customers and clients, and/or the
Company’s personnel practices and related matters.  Employee further agrees that
Employee will not take, copy, use or distribute in any form or manner documents
or information which the Company deems proprietary, including, but not limited
to, research and development materials, information regarding customers and
clients or prospective customers and clients, or potential business partners,
financial information, business and strategic plans, software programs and
codes, access codes, and other similar materials or information.  This
obligation is understood to be in addition to, and not as any replacement for
the Restrictive Covenants (defined below), which obligations will remain in full
force and effect as modified herein.

8.         Return of Company Property.  Employee understands and agrees that as
a condition of receiving the Termination Compensation and other severance
benefits provided hereunder, all Company property must be returned to
Company.  By signing this Agreement, Employee represents and warrants that
Employee will have returned to Company on or before the Separation Date, all
Company property, data and information belonging to Company.

9.         Non-Disparagement.  Employee agrees to refrain from taking any
action, and/or making any statement (oral or written, including in any online
posting or social media) that disparages or criticizes the Company and/or its
direct and indirect affiliates, parent companies, subsidiaries, and related
entities, or any of their officers, directors, managers, or employees, or that
harms the Company’s or any of their respective reputations, or that disrupts or
impairs the Company’s normal, ongoing business operations.  This provision
applies to all of Employee’s interactions with third parties, including without
limitation any conversations or correspondence that he might have with
organizations, governmental entities, and/or persons with whom the Company
engages in business, as well as with employees of the Company.  This provision
does not preclude Employee from testifying truthfully or participating in a
proceeding before a court or other governmental authority, nor does it in any
way restrict or impede Employee from exercising protected rights or from
providing information to any governmental authority with jurisdiction over the
Company pursuant to any applicable whistleblower program to the extent such
rights cannot be waived by agreement.  The Company agrees that it will take
reasonable steps to ensure that its officers and directors will not, during the
time that they are officers and directors, make any disparaging statements about
Employee; provided, however, that Company’s officers and directors may
communicate regarding Employee between or amongst themselves and/or with their
outside financial, legal, and other advisors.

10.       Continuing Compliance Obligations.  Employee acknowledges and agrees
that he has and will continue to have obligations to the Company under the
Employment Agreement, the Option Agreements, and the Non-Solicitation and
Non-Competition Agreement dated July 17, 2017 (the “Non-Compete Agreement”)
following the Separation Date.  Employee agrees to





4

--------------------------------------------------------------------------------

 



 

comply with the continuing applicable provisions of the Employment Agreement,
Option Agreements, and the Non-Compete Agreement, subject to the terms thereof,
and Sections 6-9 of this Agreement (those sections, collectively, the
“Restrictive Covenants”). Notwithstanding the foregoing, the provisions of
Section 2 of the Non-Compete will not limit Employee from working for an entity
that has a business unit, division, subsidiary or other affiliate that directly
competes with the Company so long as Employee does not work for such business
unit, division, subsidiary, or other affiliate and further provided that
Employee will not work for Integra Lifesciences.

11.       General Release.

11.1      Employee unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Company,
past and present, as well as Company’s or such entities’ employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, Employee’s employment with Company, the termination of Employee’s
employment, and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Company.  This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, but not limited to alleged violations of
any labor or employment related law of the State of Florida, the federal Fair
Labor Standards Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act of 1967, as
amended, all claims for attorneys’ fees, costs and expenses, and all claims to
any non-vested interest in the Company or any other Released Party.  Employee
expressly waives Employee’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Employee or on Employee’s behalf, related in any way to
the matters released herein (except with regard to proceedings before the
Securities and Exchange Commission (“SEC”) as set forth below).  The above
release does not apply to rights Employee may have to indemnification, if any,
for actions taken within the scope of his employment with the Company.

11.2      Employee specifically releases all claims under the Age Discrimination
in Employment Act; provided, however, that this release does not waive any
claims by Employee for any challenge to the validity of the form of Employee’s
release of claims under the Age Discrimination in Employment Act, as set forth
in this Agreement, nor does it waive any claims arising under the Age
Discrimination in Employment Act arising after Employee’s execution of this
Agreement.

11.3      Employee’s release of claims is not intended to bar any claims that
may not be waived as matter of law, such as Employee’s right to file a charge
with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar federal, state, or local government agencies, and
claims for workers’ compensation benefits or unemployment insurance benefits, as
applicable; provided, however, that if Employee does file an administrative
charge that may not be waived as a matter of law, or such a charge is filed on
his behalf, Employee expressly waives his individual right to recovery of any
type, including





5

--------------------------------------------------------------------------------

 



 

monetary damages or reinstatement, for any such charge (provided that this
limitation on monetary recovery will not apply to monetary recovery in
whistleblower proceedings before the SEC to the extent such recovery cannot be
waived).

11.4      The Company releases and discharges Employee from all claims related
in any way to the transactions or occurrences between them to date, to the
fullest extent permitted by law, including, but not limited to, Employee’s
employment with Company and all other losses, liabilities, claims, charges,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Employee’s
employment with Company.

11.5      Employee and the Company acknowledges that either party may discover
facts or law different from, or in addition to, the facts or law that Employee
or the Company know or believe to be true with respect to the claims released in
this Agreement and agree, nonetheless, that this Agreement and the release
contained in it shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them.

11.6      Employee and the Company declare and represent that each party
respectively intends this Agreement to be complete and not subject to any claim
of mistake, that the release herein expresses a full and complete release, and
Employee and the Company intend the release herein to be final and
complete.  Employee executes this release with the full knowledge that this
release covers all possible claims Employee may have against the Company to the
fullest extent permitted by law; the Company executes this release with the full
knowledge that this release covers all possible claims the Company may have
against Employee to fullest extent permitted by law.

12.       Covenant Not to Sue.

12.1 Employee understands and agrees that to the fullest extent permitted by
law, he is precluded from filing or pursuing any legal claim of any kind against
any of the Released Parties at any time in the future, in any federal, state, or
municipal court, administrative agency, or other tribunal, arising out of any of
the claims that Employee has waived by virtue of executing this
Agreement.  Employee agrees not to file or pursue any such legal claims, and, if
he does pursue such legal claims or file an administrative charge that may not
be released as a matter of law, Employee waives any right to recover any
monetary payments or other individual benefits in any such proceeding (except
with regard to proceedings before the SEC).  Further, if Employee files any
charge or claim against any Released Party that Employee has waived by virtue of
executing this Agreement, Employee agrees that the Company will be entitled to
recover its attorneys’ fees in any such charge or claim and in any action to
enforce this provision.  By his signature below, Employee represents that he has
not filed any lawsuits, charges, complaints, petitions, claims or other
accusatory pleadings against any of the Released Parties in any federal, state,
or municipal court, administrative agency, or other tribunal and, to the best of
his knowledge, no person or entity has filed any such lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against any of the
Released Parties on Employee’s behalf.





6

--------------------------------------------------------------------------------

 



 

12.2 The Company understands and agrees that to the fullest extent permitted by
law, it is precluded from filing or pursuing any legal claim of any kind against
Employee at any time in the future, in any federal, state, or municipal court,
administrative agency, or other tribunal, arising out of any of the claims that
the Company has waived by virtue of executing this Agreement.  The Company
agrees not to file or pursue any such legal claims, and, if it does pursue such
legal claims, the Company waives any right to recover any monetary payments or
other individual benefits in any such proceeding.  Further, if the Company files
any charge or claim against Employee that the Company has waived by virtue of
executing this Agreement, the Company agrees that Employee will be entitled to
recover his attorneys’ fees in any such charge or claim and in any action to
enforce this provision.  By its signature below, the Company represents that it
has not filed any lawsuits, charges, complaints, petitions, claims or other
accusatory pleadings against Employee in any federal, state, or municipal court,
administrative agency, or other tribunal and, to the best of its knowledge, no
person or entity has filed any such lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against Employee on the Company’s behalf.

13.       Employee Acknowledgements.  By execution of this Agreement, Employee
represents that: (a) Employee has been paid or otherwise provided with all
wages, vacation, bonuses, or other amounts owed to Employee by the Company,
other than those specifically addressed in this Agreement; and (b) Employee has
not been denied any request for leave or accommodation to which Employee
believes Employee was legally entitled, and Employee was not otherwise deprived
of any of Employee’s rights under the Family and Medical Leave Act, Americans
with Disabilities Act, or any similar state or local statute; and (c) Employee
has not assigned or transferred, or purported to assign or transfer, to any
person, entity, or individual whatsoever, any of the claims released in the
foregoing release and waiver.

14.       Older Workers’ Benefit Protection Act.  This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f).  Employee is advised to consult with an attorney before executing
this Agreement.

14.1      Acknowledgments/Time to Consider.  Employee acknowledges and agrees
that (a) Employee has read and understands the terms of this Agreement;
(b) Employee has been advised in writing to consult with an attorney before
executing this Agreement; (c) Employee has obtained and considered such legal
counsel as Employee deems necessary; (d) Employee has been given twenty-one (21)
days to consider whether or not to enter into this Agreement (although Employee
may elect not to use the full 21-day period at Employee’s option); and (e) by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.

14.2      Revocation/Effective Date.  This Agreement shall not become effective
or enforceable until the eighth day after Employee signs this Agreement.  In
other words, Employee may revoke Employee’s acceptance of this Agreement within
seven (7) days after the date Employee signs it.  Employee’s revocation must be
in writing and received by Maria Martinez, Chief Human Resources Officer by
5:00 p.m. Eastern Time on the seventh day in order to be effective.  If Employee
does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Agreement shall become binding and enforceable on the eighth
day (the “Effective Date”).





7

--------------------------------------------------------------------------------

 



 

14.3      Preserved Rights of Employee.  This Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Agreement.  In
addition, this Agreement does not prohibit Employee from challenging the
validity of this Agreement’s waiver and release of claims under the Age
Discrimination in Employment Act.

15.       Confidentiality. Employee agrees to keep the terms of this Agreement
confidential between Employee and Company, except that Employee may tell
Employee’s immediate family, attorney and accountant, if any, as needed (and
provided that Employee first obtains the agreement of any such person to
maintain the confidentiality of the terms of this Agreement), but in no event
should Employee discuss this Agreement or its terms with any current or
prospective employee of Company.

16.       No Admissions.  By entering into this Agreement, the Company and
Employee make no admission that they have engaged, or are now engaging, in any
unlawful conduct.  The parties understand and acknowledge that this Agreement is
not an admission of liability and shall not be used or construed as such in any
legal or administrative proceeding.

17.       Severability.  Except as set forth in this Section, in the event any
provision of this Agreement shall be found unenforceable, the unenforceable
provision shall be deemed deleted and the validity and enforceability of the
remaining provisions shall not be affected thereby; provided that if the general
release of claims set forth above is found to be unenforceable, Employee will be
required to enter into a new Agreement with a valid release of claims against
the Released Parties.

18.       Full Defense.  This Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.

19.       Remedy for Employee’s Breach. The Company’s continuing obligations
under this Agreement are contingent upon Employee’s compliance with all terms
and conditions provided for herein, including full compliance with the
Restrictive Covenants.  In the event that Employee’s breaches any of his
obligations under this Agreement, including the Restrictive Covenants, Employee
agrees that the Company may cease making any payments due or providing any other
severance benefits under this Agreement and may recover all payments already
made under this Agreement – except that the Company will not seek to recover the
first $1,000 worth of Termination Compensation, which Employee may retain and
Employee agrees will constitute full and adequate consideration for Employee’s
release of claims in this Agreement – in addition to all other available legal
remedies.  If Company is required to take legal action against Employee to
enforce its rights under this Agreement, Company shall be entitled to collect
from Employee the attorney’s fees and costs that it incurs in seeking to enforce
this Agreement, in addition to any other relief to which it may be entitled.

20.       Governing Law; Forum.  The validity, interpretation and performance of
this Agreement shall be construed and interpreted according to the laws of the
United States of America and the State of Florida without giving effect to
conflicts of law principles.  Employee agrees that any disputes or litigation
that may arise with respect to the Agreement shall be brought and prosecuted in
Alachua County and waives any and all objections to the location of such
litigation,





8

--------------------------------------------------------------------------------

 



 

including but not limited to objections based on forum non conveniens.  In
addition, Employee irrevocably consents to the exclusive personal jurisdiction
of the federal and state courts located in Alachua County, as applicable, for
any matter arising out of or relating to this Agreement.

21.       Entire Agreement.  This Agreement, including the Employment Agreement,
Option Agreements, Confidentiality Agreement, and PSU, which are incorporated
herein by reference, constitutes the entire agreement between the parties
relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral.  This Agreement may be amended or modified only with the written consent
of the Company.  No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

THE PARTIES HAVE READ THE FOREGOING AGREEMENT AND FULLY UNDERSTANDS EACH AND
EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES HAVE EXECUTED THIS
AGREEMENT ON THE DATE SHOWN BELOW.

EMPLOYEE:

    

AXOGEN CORPORATION

 

 

 

 

 

 

/s/ Jon Gingrich

 

/s/ Karen Zaderej

Jon Gingrich

 

Name: Karen Zaderej

 

 

Title:   CEO, President & Chairman

 

 

 

1-15-2019

 

1-15-2019

Date: 1-15-2019

 

Date: 1-15-2019

 





9

--------------------------------------------------------------------------------

 



ATTACHMENT A

VESTED EQUITY

Equity Type

Grant Date

Total Shares

Vested Shares as of
Separation Date

 

 

 

 

NQSO

6-17-2017

115,000

43,125

 





10

--------------------------------------------------------------------------------

 



 

CONFIDENTIAL GENERAL RELEASE AND WAIVER OF CLAIMS

This Confidential General Release and Waiver of Claims (the “General Release”)
is made between AxoGen Corporation (the “Company”), and Jon Gingrich
(“Employee”) (each a “Party” and together the “Parties”).

WHEREAS, the Employee and Company decided to amicably end the employment
relationship, with that termination of employment to be effective as of February
15, 2018;

WHEREAS, Company provided the Employee with a Confidential Separation Agreement
and General Release (the “Separation Agreement”), to which this General Release
was Attachment B;

WHEREAS, the Employee has entered into and not revoked his acceptance of the
Separation Agreement; and

WHEREAS, the Employee’s employment was terminated on February 15, 2018, such
that he may now enter into and sign this General Release.

NOW THEREFORE, for and in consideration of the mutual promises contained herein
and other good and valuable consideration detailed in the Separation Agreement,
the sufficiency and receipt of which are hereby acknowledged, the Employee
hereby enters into this General Release and agrees as follows:

1.         Employee remains bound by and acknowledges and reaffirms his
obligation to comply with all terms of the Separation Agreement, which remains
in full force and effect.  Any capitalized terms not defined in this General
Release have the meaning ascribed to them in the Separation Agreement.  The
terms of the Separation Agreement will govern all disputes between the Parties
that may arise under this General Release.

2.         General Release.

a.   Employee unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Company,
past and present, as well as their respective employees, officers, directors,
agents, successors and assigns (collectively, “Released Parties”), from all
claims related in any way to the transactions or occurrences between them to
date, to the fullest extent permitted by law, including, but not limited to,
Employee’s employment with Company, the termination of Employee’s employment,
and all other losses, liabilities, claims, charges, demands and causes of
action, known or unknown, suspected or unsuspected, arising directly or
indirectly out of or in any way connected with Employee’s employment with
Company.  This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional
or other statutory claims, including, but not limited to alleged violations of
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967, as amended, and all claims for
attorneys’ fees, costs and expenses.  Employee





11

--------------------------------------------------------------------------------

 



 

expressly waives Employee’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Employee or on Employee’s behalf, related in any way to
the matters released herein.  However, this general release is not intended to
bar any claims that, by statute, may not be waived, such as claims for any
challenge to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
General Release.  This general release does not require Employee to waive his
right to file an administrative charge or participate in an administrative
investigation or proceeding that may not be waived as a matter of law; provided,
however, that Employee disclaims and waives any right to share or participate in
any monetary award resulting from the prosecution of such charge or
investigation or proceeding.

b.   The Company releases and discharges Employee from all claims related in any
way to the transactions or occurrences between them to date, to the fullest
extent permitted by law, including, but not limited to, Employee’s employment
with Company and all other losses, liabilities, claims, charges, demands and
causes of action, known or unknown, suspected or unsuspected, arising directly
or indirectly out of or in any way connected with Employee’s employment with
Company.

c.   Employee and the Company acknowledge that either party may discover facts
or law different from, or in addition to, the facts or law that Employee or the
Company know or believe to be true with respect to the claims released in this
General Release and agree, nonetheless, that this General Release and the
release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.

d.   Employee and the Company declare and represent that each party intends this
General Release to be complete and not subject to any claim of mistake, and that
the release herein expresses a full and complete release and Employee and the
Company intend the release herein to be final and complete.  Employee executes
this release with the full knowledge that this release covers all possible
claims against the Company, to the fullest extent permitted by law; the Company
executes this release with the full knowledge that this release covers all
possible claims the Company may have against Employee to fullest extent
permitted by law.

3.         Employee Representations.  Employee represents that, as of the date
he entered into this General Release, Employee has not filed any lawsuits,
charges, complaints, petitions, claims or other accusatory pleadings against
Company or any of the other Released Parties in any court or with any
governmental agency.  Employee further represents that he has not assigned or
transferred, or purported to assign or transfer, to any person, entity, or
individual whatsoever, any of the claims released in the foregoing general
release and waiver.





12

--------------------------------------------------------------------------------

 



 

4.         Older Workers’ Benefit Protection Act.  This General Release is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f).  Employee is advised to consult with an attorney
before executing this General Release.

a.   Acknowledgments/Time to Consider.  The Company advises Employee to consult
with an attorney before executing this General Release.  Employee acknowledges
and agrees that (i) Employee has read and understands the terms of this General
Release; (ii) Employee has been advised in writing hereby to consult with an
attorney before executing this General Release; (iii) Employee has obtained and
considered such legal counsel as Employee deems necessary; (iv) the Termination
Compensation that is being provided to Employee is of significant value; (v)
Employee has been given twenty-one (21) days to consider whether or not to enter
into this General Release (although Employee may elect not to use the full
21-day period at Employee’s option); and (vi) by signing this General Release,
Employee acknowledges that Employee does so freely, knowingly, and voluntarily.

b.   Revocation/Effective Date.  Employee may revoke Employee’s acceptance of
this General Release within seven (7) days after the date Employee signs
it.  Employee’s revocation must be in writing and received by the Company by
5:00 p.m. Eastern Standard Time on the seventh day in order to be effective.  If
Employee does not revoke acceptance within the 7-day period, Employee’s
acceptance of this General Release shall become binding and enforceable on the
eighth day (the “General Release Effective Date”).

c.   Preserved Rights of Employee.  This General Release does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this General Release.  In
addition, this General Release does not prohibit Employee from challenging the
validity of this General Release’s waiver and release of claims under the Age
Discrimination in Employment Act of 1967.

THE PARTIES TO THIS CONFIDENTIAL GENERAL RELEASE AND WAIVER OF CLAIMS HAVE READ
THE FOREGOING AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED
HEREIN.  WHEREFORE, THE PARTIES HAVE EXECUTED THIS GENERAL RELEASE ON THE DATES
SHOWN BELOW.

AxoGen Corporation

    

Jon Gingrich

 

 

 

 

 

 

/s/ Karen Zaderej

 

/s/ Jon Gingrich

 

 

 

Name: Karen Zaderej

 

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

Date:

1/15/2019

 

Date:

1/15/2019

 

13

--------------------------------------------------------------------------------